The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 36, 40-41 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Falkova (Analytical Letters 2014, newly cited and applied) in view of Selden (US 20100285578, newly cited and applied).  In the paper with respect to claim 36, Falkova teaches a method for pretreating a biological sample (see the last paragraph on page 974) for testing of the sample, comprising: placing the sample in an extraction instrument via an inlet of the extraction instrument (the mixing chamber of figure 1 is the extraction instrument, see the first paragraph on page 974, a powdered sample was place on the PTFE filter of the mixing chamber would happen through the upper inlet/opening of the mixing chamber), introducing a treatment agent into the extraction instrument via an outlet of the extraction instrument by means of a transfer instrument (see at least the first paragraph on page 974, ethanol and other agents are delivered to the mixing chamber through the bottom outlet/opening of the mixing chamber by a transfer .    
 In the patent publication Seldon teaches a self-contained apparatus for isolating nucleic acid, cell lysates and cell suspensions (samples) from unprocessed sample apparatus (a receiving element), to be used with an instrument is shown and described at least with respect to figures 7-10 and in example III.  With respect to these figures, paragraph [0153] teaches that figure 7 shows a purification cartridge for forensic swab samples.  Figures 8-10 show the macrofluidic component (26), pneumatic layer of the microfluidic component (28), and the microfluidic layer of the microfluidic component (27) of the purification cartridge.  The microfluidic portion of the purification cartridge contains valves to control the flow of the solutions to and from the macrofluidic portion, a particulate filter (40), and a purification filter (41).  Paragraph [0154] teaches that to purify DNA from a forensic swab sample, the swab was manually inserted into the sample collection chamber (32) of the purification cartridge and was locked into place for sample processing (see at least figure 7, the sample would have already been received in the receiving element, paragraph [0152], so that figure 7 shows the receiving element inserted at least in part into an extraction instrument via an inlet/top opening of the extraction instrument).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use a the Falkova structure such for extraction of samples such as saliva containing nucleic acid sequences on retaining elements such as the swabs as taught by Seldon because of the similarity in the structures and method of operation and the fact that both structures are used in samples for analysis by extraction of the sample in apparatus that functions in a similar manner.  
Claims 45-54 are allowed.
Claims 37, 42 and 55-57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the art of record fails to teach or fairly suggest the steps of these methods as claimed.
Applicant's arguments filed July 2, 2021 have been fully considered but they are not persuasive. In response to the amendment, all previous rejections have been withdrawn, new rejections under 35 U.S.C. 103 have been applied against some of the claims and the indication of allowable subject matter has been modified.  The arguments are moot with respect to the new and withdrawn rejections.    
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art is related to sample pretreatment methods.  Examiner notes .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797